Citation Nr: 9918316	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  96-41 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the veteran's award of nonservice-connected 
disability pension was properly adjusted as of December 1, 
1992, based on earnings of $345.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to April 
1973.  This is an appeal from a September 1995 action by the 
Department of Veterans Affairs (VA) Regional Office Phoenix, 
Arizona, which reduced the veteran's award of improved 
disability pension for the annualized period from December 
1992 to December 1993 based on wages of $345.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office. 

2.  The veteran had been in receipt of improved disability 
pension benefits for many years.  His awards had been based 
on his reports that a small amount of interest constituted 
his only income.  

3.  In 1995 the VA received information from a previous 
employer of the veteran that he had been employed during 
November and December 1992 and had received wages of $345.  

4.  In September 1995 the veteran's award of improved 
disability pension was adjusted to include $345 in wages as 
countable income for the period from December 1992 to 
December 1993.  


CONCLUSION OF LAW

The veteran's award of improved disability pension was 
properly adjusted for the period from December 1992 to 
December 1993 based on wages of $345.  38 U.S.C.A. §§ 1503, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b). 

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income for the 12-month 
annualized period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

The record reflects that the veteran had been in receipt of 
improved disability pension benefits for many years due to 
chronic paranoid schizophrenia.  He has been rated as 
incompetent since May 1991.  His pension award for the 
pertinent period had been based on his report that his only 
income consisted of a small amount of interest.  The record 
further discloses that in 1995 the regional office received 
information from a former employer of the veteran indicating 
that he had been employed during November and December 1992 
and had received wages of $345.  Accordingly, in September 
1995 the veteran's award of improved disability pension was 
adjusted for the annualized period from December 1992 to 
December 1993 based on the wages of $345 received by him.

The veteran has maintained that he did not work for the 
employer in 1992 and, in fact, had never heard of the 
employer.  However, there is of record a clear and 
unambiguous 1995 statement by the employer indicating that 
the veteran was in fact employed during November and December 
1992 and was paid wages of $345.  The Board finds the 1995 
statement by the former employer to be more credible than the 
testimony of the veteran.  The Board can only conclude that 
the veteran was employed during November and December 1992 
and received wages of $345.  Accordingly, under the 
circumstances, the Board concludes that the wages were 
properly included as his countable income for purposes of 
improved disability pension for the annualized period from 
December 1992 to December 1993.  38 U.S.C.A. §§ 1503, 1521; 
38 C.F.R. §§ 3.23, 3.271.  

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
July 1996 hearing at the regional office; however, the Board 
does not find the evidence to be so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.  


ORDER

The veteran's award of nonservice-connected disability 
pension was properly adjusted as of December 1, 1992, based 
on earnings of $345.  The appeal is denied. 



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

